DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKee (US 2021/0269915) in view of Han (US 2016/0122867).
Regarding claim 1, McKee discloses a method for manufacturing a transition metal-dichalcogenide thin film, the method comprising:  5preparing a base substrate within a chamber ([0045]); preparing a precursor including a transition metal (Fig.1, numeral 12) and a ligand ([0011]); repeatedly carrying out, multiple times ([0054]), providing the precursor (12) onto the base substrate and purging the chamber (15) ([0051]), thereby forming a preliminary thin film, to which the precursor is adsorbed ([0055]), 10on the base substrate; and manufacturing a transition metal-dichalcogenide thin film by heat-treating the preliminary thin film in a gas atmosphere containing a chalcogen element ([0063]), wherein at least a part of the precursor is thermally decomposed by the temperature of the base substrate ([0047]).
McKee does not explicitly disclose that a transition metal and a ligand are coordinately bonded to each other and wherein a temperature of the base substrate is controlled while forming the preliminary thin film depending on a binding force between the transition metal and the ligand.
Han however discloses that a transition metal and a ligand are coordinately bonded to each other ([0042]). Han further discloses that a deposition temperature depends on a binding force between the transition metal and the ligand ([0042]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify McKee with Han to have a transition metal and a ligand are coordinately bonded to each other and wherein a temperature of the base substrate is controlled while forming the preliminary thin film depending on a binding force between the transition metal and the ligand for the purpose of depositing film at low temperature (Han, [0042]).
Regarding claim 4, McKee does not explicitly disclose that the temperature of the base substrate is increased while forming the preliminary thein film as the binding force between the transition metal and the ligand is increased.
McKee however discloses that a temperature of the based substrate is controlled depending on the type of the film being deposited ([0046]).  McKee further discloses the precursor has a ligand bonded to the transition metal ([0011]). And Han discloses that a deposition temperature depends on a binding force between the transition metal and the ligand ([0042]).
It would have been therefore obvious to one of ordinary skill int the art at the time the invention was filed to increase temperature while forming the preliminary thein film as the binding force between the transition metal and the ligand is increased for the purpose of optimization film deposition (McKee, [0046]).
Regarding claim 8, McKee discloses wherein the transition metal-dichalcogenide thin film is represented by a chemical formula 20MX2, the M includes at least one from the group consisting of Ti, V, Cr, Mn, Fe, Ni, Zr, Nb, Mo, Tc, Ru, Pd, Hf, Ta, W, Re, and Pt, and the X includes at least one from the group consisting of S, Se, and Te ([0076]).
Regarding claim 9, McKee discloses wherein the forming of the preliminary 45thin film and the manufacturing of the transition metal-dichalcogenide thin film are carried out in chambers independent from each other ([0063]; note: ex situ).
Regarding claim 10, McKee discloses wherein the gas atmosphere containing the chalcogen element is provided into the chamber after the manufacturing of the preliminary thin film ([0063]).
Regarding claim 11, McKee discloses wherein the transition metal-dichalcogenide thin film is manufactured into a monolayer ([0008]).
Regarding claim 16, McKee discloses wherein the gas atmosphere containing the chalcogen element includes H2S ([0014]).


Regarding claim 17, McKee discloses wherein the transition metal-dichalcogenide thin film includes MoS2 ([0179]),
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee as applied to claim 1 above, and further in view of Kim (US 2016/0122868).
Regarding claim 6, McKee discloses and the 10precursor is stacked on at least a part of the preliminary thin film (Fig.1, numeral 12).
McKee does not disclose wherein the preliminary thin film completely covers an entire surface of the base substrate.
Kim however discloses forming a transition metal chalcogenide on a substrate in a uniform thickness and a large area ([0058]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify McKee with Kim to have the preliminary thin film completely covers an entire surface of the base substrate for the purpose of forming a transition metal chalcogenide on a substrate in a uniform thickness and a large area.  
Regarding claim 7, McKee discloses wherein the at least a part of the preliminary thin film, on which the precursor is stacked, includes a first portion, and a second portion on the first portion, and wherein 15the precursor of the second portion is thermally decomposed and adsorbed onto the precursor of the first portion (Fig.1, [0051]; note any portions of the precursor could be defined as “a first”, “a second” and “a third”)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McKee and Han as applied to claim 1 above, and further in view of Park (US 2016/0308006).
Regarding claim 15, McKee does not explicitly disclose that the precursor includes Mo(Co)6.
Park however discloses that the precursor includes Mo(Co)6 ([0043]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify McKee with Park to have the precursor including Mo(Co)6 for the purpose of forming metal-chalcogenide films (Park, Abstract).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6-11, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891